DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 9, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 2019-0615376.6 application as required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 was considered by the examiner.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 4-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
Claim 1 states patterning … by wet-etching, and patterning … by dry-etching. Applicant is missing essential elements in the claim. However, patterning is not done by etchants. Patterning is done with resist and photolithography. The etchant simply solidifies the pattern already created. In semiconductors patterning is the step of coating a semiconductor wafer with photoresist, exposing said coated wafer to the photolithography process, and then developing said wafer. At the end of this step it can be said that the wafer has been patterned. One can then double pattern, or go through the photolithography step a second time, or can then etch the pattern into the wafer, or other steps. But, photolithography is what patterns the wafer. One does 
Therefore, the claim is indefinite because one would not know how to pattern the wafer with etchant, and the claim lacks written description because patterning is not done by etchants.
If Applicant wants to get the term patterning in claim 1, Applicant needs to bring in claim 7, claim the processes of claim 7 as patterning, and then claim etching the gate layer and etching the gate insulating layer. Applicant does not have support for patterning, as the term is known in the art, with etchants.
Regarding claim 1,
If one were to take the term “comprising only” to be equal to the term “consisting of” or “consisting essentially of” the term would be considered new matter. Applicant in their remarks filed November 21, 2021 stated support for claim 1 can be found in claims 2 and 3. Claims 2 and 3 only use the term “comprising”. These claims do not use the term “comprising only”. Applicant has provided Examiner no other support for this amendment. Examiner assumes that Applicant’s reply would be fully responsive as required by 37 CFR 1.111. Since, Applicant is assumed to be fully responsive, and has provided no other support Examiner must consider this new matter. 

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the previous 35 USC § 112(b) based upon Applicant’s amendment to the claims.
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
The term “comprising only” is indefinite. It is indefinite because the term “comprising” is a legal term witch has a specific meaning as defined in MPEP 2111.03. By using comprising only it is unclear if Applicant means comprising of, consisting essentially of, or consisting of. Thus, one of ordinary skill in the art would not understand if the scope of the claim is open (comprising) or closed (consisting of). Therefore, the claim is indefinite. 
Examiner will treat this term as being synonymous with the transitional phrase “comprising”. Applicant may want to use a standard transitional phrase.
Regarding claim 1,
Claim 1 is also indefinite as described in 35 USC § 112(a) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0191228 A1) (“Jung”)., in view of Kim et al. (US 2013/0122712 A1) (“Kim”).
Regarding claim 1, Jung teaches at least in figures 3-5:
providing a substrate (BL/BS); 
sequentially depositing an active layer (OSP), a gate insulating layer (GI), and a gate layer (GM) sequentially on the substrate (BL/BS); 
coating a photoresist (PR1) on the gate layer (GM) and
patterning the gate layer by wet-etching (¶ 0071, where GM is wet etched, and turned into GE); 
patterning the gate insulating layer by dry-etching (¶ 0072, where GI is dry etched) 
conductivizing the active layer (¶ 0073, where OSP is conductivized by increasing carrier concentration using plasma); and 
lifting off the photoresist (¶ 0074, where PR1 is removed).	

	Jung does not teach:
Dry-etching with a gaseous etchant in a reaction chamber,
Wherein the gaseous etchant comprises only carbon tetrafluoride and helium, and
A flow ratio of carbon tetrafluoride to helium is 2:1 to 6:1.

	Kim teaches:
Dry-etching with a gaseous etchant in a reaction chamber (it is obvious that this will be down in a reaction chamber as one would not want to expose themselves or others to these chemicals, and one would not want to expose the wafer to the outside air while performing this process),
Wherein the gaseous etchant comprises only (the term “comprises only” will be treated as comprising. If Applicant wishes for a more narrow reading Applicant should use “consisting essentially of” or “consisting of”. MPEP 2111.03) carbon tetrafluoride (¶ 0024) and helium (¶ 0024), and
A flow ratio of carbon tetrafluoride to helium is 2:1 to 6:1 (¶ 0024 where the flow rate of CF4 can be 10 to 150 sccm, and the flow rate of He can be 0 to 800 sccm. Thus, the prior art teaches a range of ratios of CF4 to He that meet this claim limitation. For example having CF4 be 20 sccm and He be 10 sccm one gets a ratio of 2:1, and having CF4 be 60 sccm and He be 10 sccm one gets a ration of 6:1. Examiner also notes 

One of ordinary skill in the art would look for and use a reference such as Kim because Jung does not teach the specifics of dry-etching. Thus, it be routine for one to look for references that teach how to perform the steps. This routine research would lead them to the Kim reference. It would have been obvious to one of ordinary skill in the art that when Jung teaches dry etching a silicon oxide layer, e.g. the gate insulating layer, that they can use a known technique such as CF4/He etching described by Kim. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Kim, in view of Wei, Xianwang (WO 2019/095562 A1) (“Wei”) (by means of provided machine translation).
Jung and Kim do not teach:
wherein, the step of conductivizing the active layer comprises:
in the reaction chamber, stopping injecting carbon tetrafluoride and increasing the flow of helium, 
increasing the power of plasma bombardment, and 
conductivizing the active layer, wherein the flow rate of helium is increased by 3 to 15 times.

Jung teaches:
That one will stop the dry etch, and then proceed to the plasma treatment. Figures 4-5.

Wei teaches:
plasma treatment of oxide semiconductor with helium. Pg. 5 at ¶ 5. Wei teaches during the plasma treatment the helium is flowed at a rate of 200-4000. Id. It would have been obvious to one of ordinary skill in the art to stop the flow of CF4 of Kim during the dry etch process of Jung (Jung figure 4), and increase the flow of helium during the plasma phase of Jung (Jung figure 5), because Wei teaches that this allows the exposed areas of the oxide semiconductor to become electrically conductive, Id., thereby forming the source/drain region of Jung (Jung figure 5 elements SE and DE.
Based upon the above the combination of references teaches:

in the reaction chamber (it is obvious that this process is performed in a reaction chamber), stopping injecting carbon tetrafluoride (Jung figure 4-5)  and increasing the flow of helium (Wei Pg. 5 at ¶ 5, 
increasing the power of plasma bombardment (Kim ¶ 0027, where the RF power can range from 300w to 3000w; Wei where the RF power can range from 800W to 1000W; based upon the ranges of each of the processes it would have been obvious that one of ordinary skill in the art could have started with a lower power during dry etch, and then raised it for the helium plasma process), and 
conductivizing the active layer (Jung figure 5; Wei pg. 5 at ¶ 5), 
wherein the flow rate of helium is increased by 1 to 15 times (Kim ¶ 0024, where the helium flow rate is from 0 to 800sccm; Wei pg. 5 at ¶ 5 where the helium flow rate is from 200 to 4000 sccm).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Kim, in view of Puppo et al., “Photoresist removal using gaseous sulfur trioxide cleaning technology”, SPIE 3677, Metrology, Inspection, and Process Control for Microlithography XIII, pgs. 1034-45 (14 June 1999); doi: 10.1117/12.350793 (“Puppo”).
Regarding claim 5, Jung teaches:
That the photoresist is removed, but does not teach how the photoresist is removed.

Puppo teaches:
That it is common in the semiconductor arts to remove photoresist by ashing in an oxygen-plasma. Pg. 1034. It would have been obvious that this would be have been performed in the chamber because one needs to create a plasma. After oxygen-plasma ashing, Puppo teaches that one then performs a wet chemical clean etch.
Thus, based upon Puppo, claim 5 would have been obvious to one of ordinary skill in the art as it would have been known to be routine in the art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Kim, in view of Shih et al. (US 2005/0275038 A1) (“Shih”).
Regarding claims 6, Jung teach at least in figures 3-5:
wherein, the step of providing a substrate comprises (detailed below): 
providing a bottom layer (BS); 
forming a buffer layer (BL) on the bottom layer (BS).

Jung does not teach:
forming a light shielding layer on the bottom layer; and 
forming a buffer layer on the bottom layer and the light shielding layer

Shih teaches at least in figure 5:
forming a light shielding layer (61a) on the bottom layer (51); and 
forming a buffer layer (51a)  on the bottom layer (51) and the light shielding layer (61a).
	It would have been obvious to one of ordinary skill in the art to add the light shielding layer of Shih to the substrate of Jung because Shih teaches that by adding the light shielding layer one can minimize the un-wanted elemental inter-diffusion between the substate and the oxide semiconductor. ¶ 0049. In addition, the light shielding layer will increase the contrast ratio of the device. ¶ 0008.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Kim, in view of https://web.archive.org/web/20060304234302/http://www.lithoguru.com/scientist/lithobasics.html, March 4, 2006 (“Lithoguru”).
Regarding claim 7, Jung does not explicitly teach:
wherein, the step of coating a photoresist on the gate layer and wet-etching the gate layer comprises: 
coating the photoresist on a surface of the gate layer away from the gate insulating layer; and 
wet-etching the photoresist to the gate layer to pattern the gate layer after the photoresist is exposed and developed.

However, Lithoguru teaches in figure 1-1:

    PNG
    media_image1.png
    410
    681
    media_image1.png
    Greyscale


Coating the photoresist, 
Exposing the photoresist,
Developing the photoresist, and then
Etching ,,,
Are known processes in the art, and are routine steps one would perform when using photoresist.
Therefore, when Jung in figure 3, and ¶ 0070 discusses the photoresist pattern PR1 it would have been extremely obvious to one of ordinary skill in the art that the they would be performing the above steps as taught by Lithoguru.
Therefore, Jung implicitly teaches:
wherein, the step of coating a photoresist (PR1) on the gate layer(GM) and wet-etching the gate layer (¶ 0071) comprises: 
coating the photoresist (PR1) on a surface of the gate layer (GM) away from the gate insulating layer (GI); and 
wet-etching (¶ 0071) the photoresist (PR1) to the gate layer (GM) to pattern the gate layer (GM) after the photoresist (PR1) is exposed and developed (the steps shown in Lithoguru).


Response to Arguments
Applicant's arguments filed November 21, 2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to state the gaseous etchant “comprises only” carbon tetrafluoride and helium. Applicant in the remarks states they have support for this in claims 2-3. However, previous claims 2-3 never stated comprises only. Further, there is no definition of what the term means in the specification. Therefore, the term is indefinite because its meaning is unknown. Additionally, if one assumes the term “comprising only” means the same as “consisting of” then Applicant has introduced new matter into the claim for which they have no written description support. Therefore, the claims are rejected under both 35 USC §§ 112(a) and (b). Because the term “comprising only” cannot mean, “consisting” Examiner has interpreted the term “comprising only” to have the same meaning as “comprising”. With this meaning Applicant’s arguments are not persuasive as the gaseous etchant is not limited to only carbon tetrafluoride and helium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822